Citation Nr: 1132188	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  07-36 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to initial compensable rating for right hand scar.

2.  Entitlement to initial compensable rating for left elbow scar.

3.  Entitlement to initial compensable rating for left ankle scars.

4.  Entitlement to initial compensable rating for right eyebrow scar.

5.  Entitlement to initial compensable rating for left knee scar.

6.  Entitlement to initial compensable rating for chest scar.

7.  Entitlement to initial rating in excess of 10 percent for neck scar.  

8.  Entitlement to initial rating in excess of 20 percent for residuals of a left ankle fracture.

9.  Entitlement to initial compensable rating for residuals of left knee surgery.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to June 2005.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

The Veteran was scheduled to testify before a Member of the Board at the RO ("Travel Board" hearing) in April 2008, but he failed to appear and has not requested rescheduling.  His request for hearing is accordingly deemed to be withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

The Veteran has asserted entitlement to service connection for limitation of motion of the ring finger of the right hand, as distinct from the service-connected scar on the palm of the right hand.  This issue has not been adjudicated the AOJ and is thus not before the Board, and it is hereby referred to the AOJ for appropriate action.
 
The issues of evaluation of the service-connected left ankle and left knee disabilities are addressed in the Remand that follows the Order section of the Decision below.



FINDINGS OF FACT

1.  From June 13, 2005, the left elbow scar has been stable, superficial, not causing loss of motion or function of the affected part and not disfiguring, but painful on examination.

3.  From June 13, 2005, the scars of the right hand, left ankle, right eyebrow, left knee, chest and neck have been stable, superficial, not disfiguring, not painful on examination and not causing loss of motion or function of the affected part.

4.  The combined area of the scars on appeal is 27.0 sq. cm.


CONCLUSIONS OF LAW

1.  The criteria for initial compensable rating for right hand scar are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.118, Diagnostic Code 7802 (2008).  

2.  The criteria for initial rating of 10 percent, but not more, are met for the left elbow scar.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.118, Diagnostic Code 7804 (2008).  

3.  The criteria for initial compensable rating for left ankle scars are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.118, Diagnostic Code 7802 (2008).  

4.  The criteria for initial compensable rating for right eyebrow scar are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.118, Diagnostic Code 7800 (2008).  

5.  The criteria for initial compensable rating for left knee scar are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.118, Diagnostic Code 7802 (2008).  
 
6.  The criteria for initial compensable rating for chest scar are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.118, Diagnostic Code 7802 (2008).  
 
7.  The criteria for initial rating in excess of 10 percent for neck scar are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.118, Diagnostic Code 7800 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to increased initial compensation for his service-connected scars on the neck, chest, right eyebrow, right hand, left knee, left elbow and left ankle.  The Board will initially consider certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although full VCAA notice was not provided to the Veteran until after the initial adjudication of these claims Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  The Court in Dingess held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473, 490-491; see also Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  

Further, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims based on all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that the Veteran has been provided appropriate assistance in preparation of his claims.  Service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been provided VA examinations.  The Veteran's representative has requested another examination, noting that the previous examination was performed in 2006, but neither the examiner nor the Veteran has asserted, nor does the evidence of record show, that the scars have become significantly worse since that examination, nor are scars a disability that tend to get worse over time.  The Veteran was scheduled for hearing before the Board, at his request, but he failed to appear.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims on appeal.

Legal Principles

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

The Veteran's service-connected skin disability has been rated under the provisions of 38 C.F.R. § 4.118 (schedule of ratings - skin).  The rating schedule changed on 30 August 2002 and again on 23 October 2008, but the latter regulatory changes only apply to applications received by VA on or after October 23, 2008, or if the Veteran requests review under the clarified criteria.  

In this case, the Veteran's claim was received in April 2006 and he has not requested rating under the regulatory changes that have been implemented effective in October 23, 2008.  Accordingly, the former rating criteria apply.

The applicable rating criteria under 38 C.F.R. § 4.118 (2008) are as follows.

Under Diagnostic Code (DC) 7800, scars of the face, neck or head are rated as follows.  A rating of 10 percent is assigned with one characteristic of disfigurement.  

A rating of 30 percent is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired sets of features (nose, chin, forehead, eyes including eyelids, ears/auricles, cheeks and lips); or, with two or three characteristics of disfigurement.  

A rating of 50 percent is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features or, with four or five characteristics of disfigurement.  

A rating of 80 percent is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features or with six or more characteristics of disfigurement.     

A note to DC 7800 sets forth the eight characteristics of disfigurement as follows.  (1) Scar 5 or more inches (13 or more cm. in length).  (2) Scar at least one-quarter inch (0.6 cm.) wide at the widest part.  (3) Surface contour of scar elevated or depressed on palpation.  (4) Scar adherent to underlying tissue.  (5) Skin hypo- or hyperpigmented in an area exceeding six square inches (39 sq. cm.).  (6) Skin texture abnormal (irregular, atrophic, shiny, scaly etc.) in an area exceeding six square inches.  (7) Underlying soft tissue missing in an area exceeding six square inches.  (8) Skin indurated and inflexible in an area exceeding six square inches.   
   
Under DC 7801, scars other than of the head, face or neck that are deep or that cause limited motion are assigned a 10 percent rating if they involve an area or areas exceeding  6 square inches (39 sq. cm); a 20 percent evaluation if they involve an area or areas exceeding 12 square inches (77 sq.cm) ; a 30 percent evaluation if they involve an area or areas exceeding 72 square inches (465 sq. cm); and, 40 percent rating if the area or areas exceeds 144 square inches (144 sq. cm.). or greater.  

Note (1) following Diagnostic Code 7801 provides scars in widely separated areas will be separately rated and combined in accordance with section 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.

Under DC 7802, scars other than on the head, face or neck that are superficial and do not cause limitation of motion are assigned a 10 percent evaluation if they involve an area or areas of 144 square inches (929 sq. cm) or more.  

Note (1) following Diagnostic Code 7802 provides that scars in widely separated areas will be separately rated and combined in accordance with section 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  

Under DC 7803, scars that are superficial and unstable are assigned a 10 percent rating.

Note (1) to DC 7803 states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  

Under DC 7804 superficial scars that are painful on examination are assigned a 10 percent rating.

Note (1) following Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent evaluation will be assigned for a scar on the tip of the finger or toe even though amputation of the part would not warrant a compensable evaluation.

Under DC 7805, other scars are evaluated for limitation of function of the affected part.
 
In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Although the Veteran's claim was received in April 2006, the rating decision on appeal granted service connection effective from June 13, 2005, the day after his discharge from service.

Service treatment records (STRs) show the Veteran had lacerations of the right hand and left arm in November 1998.  He had left ankle and left knee surgery in August 2001.  He had treatment for an insect bite on the neck in June 2004 and insect (possibly spider) bite in the chest in October 2004, both with consequent cellulitis.  His last in-service medical examination of record noted only scars on the left ankle (anterior and posterior) and left knee (lateral); otherwise the skin was listed as "normal" apart from a number of distinguishing tattoos.

The Veteran had a VA examination in July 2006 during which he reported the scar on his neck was asymptomatic but the scar on the left chest would continually trap hair, resulting in ingrown hairs in and around the scar; however, he denied pain, tingling or numbness associated with the scar.  The examiner's observations in regard to the scars on appeal were as follows.

The scar of the right hand was a linear scar measuring 9 cm. x 0.5 cm. (4.5 sq. cm.).  The scar was not tender to palpation.  The scar was pale in comparison to the surrounding tissue, neither elevated nor depressed, and not adherent to underlying tissue.  There was no associated keloid formation, ulceration or skin breakdown. 

The scar of the left elbow was on the extensor surface of the proximal forearm, 3 cm. x 0.5 cm. (1.5 sq. cm.).  The scar was slightly pink in color and shiny compared to the surrounding skin.  The scar was not elevated or depressed and did not adhere to the underlying tissue.  There was no keloid formation, ulceration or skin breakdown.  The extensor surface of the proximal forearm was tender to palpation.

The left ankle had two well-healed surgical scars.  Scar #1 was on the anterior left foot and measured 4 cm. x 1 cm.  (4 sq. cm.); that scar was not tender to palpation, slightly pale and shiny in appearance, superficial and without breakdown, ulceration or keloid formation.  Scar #2 was on the lateral ankle and measured 11 cm. x .5 cm. (5.5 sq. cm.), not painful to palpation, slightly pale and shiny in appearance, superficial and without breakdown, ulceration or keloid formation.  The examination report is silent in regard to any limitation of motion of the ankle caused by the scars.

The scar of the right eyebrow was not noted.  However, a contemporaneous VA eye examination noted the presence of a 15 mm. scar on the superior temporal aspect of the upper right eyebrow.  The examiner's impression was positive scar along the temporal eyebrow; the examination report is silent in regard to any disfigurement, pain to palpation, or loss of function of the eye associated with the scar. 

The scar of the left knee was 3 cm. x 0.5 cm (1.5 sq. cm.) and was not painful to palpation.  The scar was slightly pale and shiny in appearance, superficial and without breakdown, ulceration or keloid formation.  The examination report is silent in regard to any limitation of motion of the knee caused by the scar. 

The scar of the left chest was 2.5 cm. x 2 cm. (5.0 sq. cm.) and not painful to palpation.  The scar was slightly raised and pale and shiny in comparison to surrounding tissue.  The scar was not adherent to surrounding tissue and was without ulceration, skin breakdown or keloid formation, although the examiner noted two infected follicles at the periphery of the scar.

The scar of the neck was 2 cm. x 2 cm. (4 sq. cm.), pale and shiny by comparison to surrounding tissue.  The scar was slightly elevated but not adherent to underlying tissue.  There was no ulceration, skin breakdown or keloid formation.  The examination report is silent in regard to pain on palpation and is also silent in regard to any disfigurement.

The file includes a May 2007 letter from Dr. NC pertaining to the Veteran's left ankle disability.   Dr. NC described a well-healed previous lateral-anteriolateral scar, although the letter is silent in regard to any limitation of function of the ankle caused by the scar.

On review of the evidence above, the Board finds the left elbow scar warrants a 10 percent rating based on tenderness, under DC 7804 (superficial scar painful on examination).

All the other scars are noncompensable under any applicable diagnostic code, as they are superficial, stable, not disfiguring, not painful or tender, and not shown to cause any loss of motion or function of the affected part.  The scars total 27.0 sq. cm., which is substantially less than the 929 sq. cm. required for compensation under DC 7801.

The Board has carefully considered whether the chest scar is compensable, as the Veteran has complained that it causes ingrown hair and it was shown on examination to have infected follicles.  However, the specific characteristics warranting compensation (pain, instability, disfigurement, adherence to underlying tissue) are absent, so the preponderance of the evidence is against an award of a compensable rating under any applicable diagnostic code.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to various medical providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran full competence and credibility in reporting his symptoms, nothing in his lay evidence suggests his disability more closely approximates the schedular criteria for higher rating.

In sum, the Board has found the medical and lay evidence of record does not show entitlement to a schedular rating higher than 10 percent for the elbow scar or a compensable rating for the other scars at any distinct period under review.  Accordingly, "staged ratings" are not warranted.  Fenderson, 12 Vet. App. 119.
  
The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the Veteran's disability picture is contemplated by the rating schedule and the Board accordingly finds referral for extra-schedular evaluation is not warranted.  Id.  

The Court has recently held that a request for a total rating for compensation based upon individual unemployability due to service-connected disabilities, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  

In this case, the Veteran has not asserted, and the record does not show, that his service-connected scars on appeal render him unemployable; accordingly, a claim for entitlement to a total rating for compensation based upon individual unemployability is not raised by the issue on appeal.

The Board concludes that an initial rating of 10 percent is appropriate for the left elbow scar, and the appeal is granted to that extent.  Otherwise, the criteria for compensable ratings for the other scars on appeal are not met, and those claims are denied.  

The benefit-of-the-doubt rule has been applied in this case.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Entitlement to an initial compensable rating for right hand scar is denied.

The Board having determined that the left elbow scar warrants a 10 percent initial rating, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

Entitlement to an initial compensable rating for left ankle scars is denied.

Entitlement to an initial compensable rating for right eyebrow scar is denied.

Entitlement to an initial compensable rating for left knee scar is denied.

Entitlement to an initial compensable rating for chest scar is denied.

Entitlement to an initial rating in excess of 10 percent for neck scar is denied.  


REMAND

The Board finds that additional development is required before the issues of evaluation of left ankle and left knee disabilities can be adjudicated.  

The last VA examination of record was performed in July 2006.  Evidence associated with the record since then indicates the severity of those disabilities may have become worse.  

VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability. VAOPGCPREC 11-95 (1995).  Accordingly, additional VA examination is necessary at this point to determine the current severity of the disabilities cited above.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO/AMC should undertake appropriate development to obtain any outstanding medical records pertaining to treatment or evaluation of the Veteran's service-connected disabilities on appeal, to include any recent VA outpatient records not associated with the claims files.

2.  Then, the Veteran should be afforded examination by an examiner with appropriate expertise to determine the current degree of severity of the Veteran's service-connected left knee and left ankle disabilities.  The claims folders must be made available to and reviewed by the examiner. 

All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.   

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

To the extent possible, the examiner should distinguish the manifestations of the service-connected disabilities from those of any comorbid nonservice-connected disorders.

The examiner should also provide an opinion concerning the impact of each of the service-connected disabilities on the Veteran's ability to work and his activities of daily living.  The rationale for all opinions expressed should also be provided.

3.  The RO/AMC should also undertake any other development it determines to be warranted.
  
4.  Then, The RO/AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, The RO/AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




						(CONTINUED ON NEXT PAGE)



This REMAND must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


